DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on July 28, 2021 has been entered. Claims 13-19 and 22-26 are pending in this application.

Allowable Subject Matter
Claims 13-19 and 22-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art to Schwarz [US 6842250 B2] teaches the present invention relates to a device and a method for determining the quality of surface. An illuminating light source radiates light at a predetermined angle onto the measurement surface. An optical detecting device receives the light reflected from said measurement surface and converts same into an electrical measurement signal. A processor controls the measurement sequence and evaluates the measurement results, which are emitted via an output device.
	The prior art to Schwarz [US 20040239919 A1] teaches a device and a method for determining the properties of surfaces having at least one first radiation means for collimated irradiation of a measurement surface to be examined and at least one second radiation means for non-collimated irradiation of said measurement surface wherein the space above said measurement surface has substantially radiation-absorbing properties; and In the device of the invention it is preferred to keep the 
	However, with regard to claim 13, the prior art of record does not anticipate nor render obvious to one skilled in the art a detection device for detecting a defect on a surface as claimed, more specifically, the detection device comprising an electronic calculation device, the electronic calculation device configured to control the optical device and the lighting device so that the optical device acquires a plurality of images of the surface, a different one of the light sources or different combinations of the light sources being switched on for each image, the hemisphere having a diameter smaller than or equal to 50 millimeters, wherein the lighting device comprises a first number of light sources, the first number being greater than or equal to six, each light source having a different lighting direction, for each acquired image, a single light source or a defined combination of sources being illuminated, the single light source or combination being different for each acquired image, and wherein the light sources have respective light intensities identical to one another, the light sources being identical to one another, wherein the electronic calculation device is further configured to calculate, from the acquired images, a plurality of parameters, the parameters comprising coefficients of a model depicting an evolution of a property as a function of the acquired images, and to deduce a presence of a defect from the parameters by comparing a representation of the parameters to a pattern, in combination with the other elements required by claim 13. 
	Claims 14-19 and 22-26 are allowable by virtue of their dependency.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882